           Case 3:20-cv-07780-VC Document 15 Filed 12/29/20 Page 1 of 1




1    CENTER FOR DISABILITY ACCESS
     Raymond Ballister Jr., Esq., SBN 111282
2    Russell Handy, Esq., SBN 195058
3    Dennis Price, Esq., SBN 279082
     8033 Linda Vista Road, Suite 200
4    San Diego, CA 92111
     (858) 375-7385; (888) 422-5191 fax
5    amandas@potterhandy.com
6    Attorney for Plaintiff SAMUEL LOVE

7
8                            UNITED STATES DISTRICT COURT
9                           NORTHERN DISTRICT OF CALIFORNIA

10   SAMUEL LOVE,                              )      Case No.: 3:20-CV-07780-VC
                                               )
11              Plaintiff,                     )      NOTICE OF SETTLEMENT AND
                                               )      REQUEST TO VACATE ALL
12        v.                                   )      CURRENTLY SET DATES
                                               )
13   200 EDENVALE AVENUE HOTEL                 )
     OWNER LLC, a Delaware Limited Liability )
14   Company; 200 EDENVALE AVENUE              )
     HOTEL OPERATOR LLC, a Delaware            )
15   Limited Liability Company; and Does 1-10, )
                                               )
16              Defendants.                    )
17          The plaintiff hereby notifies the court that a provisional settlement has been
18   reached in the above-captioned case. The Parties would like to avoid any additional
19   expense while they focus efforts on finalizing the terms of the settlement and reducing it
20   to a writing.
21          The plaintiff, therefore, applies to this Honorable Court to vacate all currently set
22   dates with the expectation that the settlement will be consummated within the coming
23   sixty (60) days, allowing for a Joint Stipulation for Dismissal with prejudice as to all
24   parties to be filed.
25                                           CENTER FOR DISABILITY ACCESS
26   Dated: December 29, 2020                By:    /s/Amanda Seabock
                                                    Amanda Seabock
27
                                                    Attorney for Plaintiff
28


     Notice of Settlement                     -1-                     3:20-CV-07780-VC
